Citation Nr: 0010428	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  93-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for nasal scars.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for post-traumatic 
stress disorder.

5. Entitlement to an evaluation in excess of 10 percent for 
nasal polyps secondary to nasal allergy.

6. Entitlement to an increased (compensable) evaluation for 
Eustachian tube dysfunction with otitis media and 
bilateral conductive hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from July 1991, February 1992 and 
November 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
January 1995 and December 1996, the Board remanded the 
veteran's claims for further evidentiary development.  

As set forth in the Board's remands, the veteran initially 
sought an increased rating for nasal polyps secondary to 
nasal allergy.  In October 1992, the RO granted service 
connection for tinnitus and recharacterized the veteran's 
disability as nasal polyps secondary to nasal allergy with 
tinnitus.  In December 1992, the RO granted service 
connection for Eustachian tube dysfunction as secondary to 
service-connected nasal polyps secondary to nasal allergy and 
recharacterized the veteran's service-connected disability as 
nasal polyps secondary to nasal allergy with tinnitus and 
bilateral Eustachian tube dysfunction.  

In an August 1996 determination, the RO rated nasal polyps 
secondary to nasal allergy and Eustachian tube dysfunction 
with tinnitus and, apparently, with bilateral conductive 
hearing loss.  In its December 1996 remand, the Board 
indicated the RO should consider if the veteran's Eustachian 
tube dysfunction, tinnitus and bilateral hearing loss 
warranted separate evaluations, see Esteban v. Brown, 6 Vet. 
App. 259 (1994), and noted that the veteran had raised a 
claim of entitlement to service connection for chronic ear 
infections to include otitis media.  In November 1999, the RO 
granted a compensable disability evaluation for tinnitus and 
recharacterized the veteran's disabilities as Eustachian tube 
dysfunction with otitis media and bilateral conductive 
hearing loss and nasal polyps secondary to nasal allergy. 

Finally, the Board notes that a September 1979 Board decision 
denied service connection for a psychiatric disorder and 
April 1980 and January 1985 rating decisions declined to find 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a nervous 
condition.  The United States Court of Appeals, Federal 
Circuit, reviewing a decision of the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) has held that a newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, cannot be the same claim when 
it has not been previously considered.  Ephraim v. Brown, 82 
F. 3d 399, 401 (Fed. Cir. 1996) (Service connection for 
depressive neurosis versus newly diagnosed post-traumatic 
stress disorder.)  It was further held that a claim based on 
the diagnosis of a new disorder, taken alone or in 
combination with a prior diagnosis of a related disorder, 
states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not previously been 
diagnosed and considered.  Ephraim, at 402.  Accordingly, the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD) will be considered without regard to 
finality of the previous determination.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has sinusitis.

3. No competent evidence has been submitted to demonstrate 
that the veteran currently has nasal scars.

4. No competent evidence has been submitted to demonstrate 
that the veteran currently has a headache disorder.

5. No competent evidence has been submitted to demonstrate 
that the veteran currently has PTSD related to active 
military service.

6. Nasal polyps secondary to nasal allergy is manifested by 
allergic/new allergic rhinitis with moderate crusting and 
subjective complaints of constant and decreased sense of 
smell and intermittent frontal headaches.

7. The veteran's service-connected Eustachian tube 
dysfunction with bilateral conductive hearing loss and 
otitis media is not productive of suppuration.

8. A May 1998 VA audiogram findings included a pure tone 
average in the frequencies 1,000, 2,000, 3,000 and 4,000 
Hertz per second of 20 decibels with a speech recognition 
ability of 94 percent in the veteran's left ear and 24 
decibels with a speech recognition ability of 96 percent 
in his right ear; his hearing acuity is at Level I, 
bilaterally.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 5107 (West 19991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for sinusitis.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

3. The veteran has not submitted evidence of a well-grounded 
claim for service connection for nasal scars.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

4. The veteran has not submitted evidence of a well-grounded 
claim for service connection for headaches.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.

5. The criteria for a 30 percent rating for nasal polyps 
secondary to nasal allergy have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.97, 
Diagnostic Code 6501 (as in effect prior to October 7, 
1996).

6. The criteria for a compensable evaluation for the 
veteran's service-connected Eustachian tube dysfunction 
with bilateral conductive hearing loss and otitis media 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.85, 4.87a, Diagnostic Code 6100, 
6200, 6201 (1998), effective prior to June 10, 1998; 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, 6200, 6201 
(1999), effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in December 1999, the veteran's 
representative expressed a concern regarding the adequacy of 
the June 1998 VA examination for PTSD, but the Board finds 
that examination provides sufficient information regarding 
the veteran's medical history, clinical findings and 
diagnoses from which the Board can reach a fair determination

The veteran is seeking service connection for nasal scars, 
sinusitis, headaches and PTSD.  The legal question to be 
answered, initially, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to his claims and there is 
no duty to assist him further in the development of his 
claims.  38 U.S.C.A. § 5107(a).  To that end, however, in 
January 1995 and December 1996, the Board remanded the 
veteran's case to the RO for further VA examination and to 
afford him the opportunity to provide additional evidence in 
support of his claims.  However, the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
In this case, the duty to assist has been frustrated by the 
veteran's failure to respond to the RO's requests for the 
specifics (who, what, where and when) of his alleged 
stressful incidents.  As will be explained below, the Board 
finds that the veteran's claims for service connection for 
nasal scars, sinusitis, headaches and PTSD are not well 
grounded.

I. Factual Background

When examined for entry into service in November 1969, the 
veteran checked yes to having a history of hearing loss.  On 
examination, his sinuses were normal and psychiatric and 
neurologic abnormalities were not reported.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
0
-5

0
LEFT
15
-5
-5
         
0

He was found qualified for active service.  Service medical 
records are entirely negative for complaints or treatment 
referable to a psychiatric disorder or headaches.  A December 
1969 ear, nose and throat (ENT) evaluation indicates that the 
veteran was seen for a demonstrated right ear hearing loss.  
According to the record, he reported decreased hearing in his 
right ear since age 11 when he had rheumatic fever and it was 
checked on his SF 89.  On examination, the veteran's ear 
canals were clear and his middle ears aerated.  There was a 
mild septal deviation to the left.  Audiogram findings showed 
normal left ear hearing and sensorineural hearing loss in the 
right ear.  He was considered fit for duty.  

According to private hospital records dated in December 1969, 
the veteran, who was 19 years old, was brought to the 
emergency room by ambulance because his family thought he 
passed out.  He was home on emergency leave due to marital 
problems.  Physical examination findings were within normal 
limits, a neurological examination was unremarkable and the 
clinical impression included acute physical exhaustion.

A September 1970 service evaluation record indicates that the 
veteran was assigned as a mess cook aboard the USS TALUGA 
(A)-62).  He was described as very unhappy and continually 
tried to get out of deck.  

A February 1971 clinical record reflects the veteran's 
complaints of a lump inside his nose accompanied by nasal 
breathing difficulty and recent nose bleeds.  According to a 
consultation report, the veteran complained of chronic 
sinusitis and the acute development of a mass in his right 
nostril.  The impression was mucocele nasal mucova (mucosa?) 
versus polypsocial(?) formation.

A March 1971 medical evaluation of the veteran's wife is to 
the effect that the veteran applied for hardship discharge to 
be granted on the basis of the presence of a hardship in the 
form of his wife's chronic and acute emotional problems that 
evidently existed prior to enlistment and were worsened by 
his enlistment.  When examined for discharge in May 1971, the 
veteran's sinuses were normal and neurologic and psychiatric 
abnormalities were not reported.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
65
90
95
LEFT
25
50
10
       
20
       
35

The veteran's service records indicate that his last duty 
assignment was aboard the USS TALUGA (AO-62) and he reported 
to the ship in April 1970.  His decorations and awards 
included the National Defense Service Medal, Vietnam Service 
Medal and Vietnam Campaign Medal with device.

Post-service, VA and private medical records and examination 
reports, dated from 1973 to 1999, are associated with the 
claims file and show that the veteran was repeatedly 
hospitalized for a psychiatric disorder variously diagnosed 
as anxiety neurosis, panic disorder, bipolar disorder, 
delusional disorder, PTSD and schizophrenia.  Treatment 
included in and outpatient psychotherapy and prescribed 
psychotropic medications.  

Private hospital records reveal that in January 1973, the 
veteran was hospitalized for surgical treatment of a deviated 
nasal septum and nasal polyps.  He underwent a submucous 
resection, and bilateral partial middle turbinectomies, 
polypectomies, intranasal ethmoidectomies and Caldwell-Luc 
procedures.  A right vocal cord papilloma was treated with 
direct laryngoscopy.

A December 1976 private medical statement is to the effect 
that the veteran had been under treatment for a nervous 
condition since September 1971 and his prognosis was good.  A 
March 1977 private medical statement indicates that the 
veteran had been treated for a nervous condition since 
September 1971 and had not been hospitalized.

VA examined the veteran in March 1977 and the examination 
report reflects that he gave a history of treatment for a 
nervous condition since September 1971 by his family 
physician, Dr. Theuerle and said his problems started in 
service.  The veteran's wife made her first suicide attempt 
in October 1970, shortly before he went on emergency leave 
and a second attempt occurred in April 1971 after he was 
taken on a shake down cruise, despite recommendations that he 
not go because of her condition.  Neurologic examination was 
within normal limits and the diagnosis was passive aggressive 
personality, chronic with history of situational 
maladaptation.

VA hospitalized the veteran in November 1977 for one day, and 
from December 1977 to January 1978.  His wife said he was not 
himself, displayed erratic behavior and seldom expressed his 
feelings.  Recently, he was very vocal, yelled at his 
children, hyperventilated and had numerous physical symptoms.  
The assessment was anxiety neurosis.    

In separate statements dated in March 1978, Walter Theuerle, 
M.D., diagnosed anxiety and Lewis D. Kaufman, M.D., who 
treated the veteran from May 1977 to March 1978, diagnosed 
acute anxiety, maladaptation and passive aggressiveness.

A March 1978 Social Security Administration (SSA) record 
indicates that the veteran was diagnosed with schizophrenia, 
paranoid type, but not considered disabled.  

In a May 1978 statement, Dr. Theuerle said he had medical 
records for the veteran since 1975.  Dr. Theuerle stated that 
diagnoses, made by VA, included nervous condition, mental 
depression and paranoid tendency.  

According to a May 1978 lengthy private diagnostic 
evaluation, prepared by Robert M. Patterson, M.D., a 
psychiatrist, the veteran was evaluated for outpatient 
treatment after his VA hospitalization.  He gave a history of 
not getting along with his peers or authority in service and 
had difficulty taking orders.  The initial diagnostic 
impression was either borderline personality or major 
affective disorder.  But, Dr. Patterson said over time the 
veteran's condition was best characterized as a combination 
anxiety and phobic neurosis with some hysterical features, in 
a paranoid type personality.

In a June 1978 statement, Mehmet Ekinci, M.D., said he 
treated the veteran twice, in May and June 1978, when the 
veteran complained of fears, depression and confusion.  The 
veteran's history revealed that he was chronically ill for at 
least the past seven to eight years and was hospitalized by 
VA for nerves.  Dr. Ekinci diagnosed schizophrenia, chronic 
undifferentiated type with paranoid features.

In another June 1978 statement, Robert W. Clifford, M.D., 
said he first examined the veteran in July 1970 and found 
normal ears and mild septal deflection anteriorly into the 
right nostril.  Nasopharyngeal and laryngeal examinations 
were negative.

A July 1978 SSA decision indicates that the veteran was found 
disabled as of October 1977 and entitled to to supplemental 
security income.

Statements received in April 1979 from several of the 
veteran's friends and relatives are to the effect that, prior 
to entering service, he was a happy, friendly and contented 
person.  However, after discharge, he was moody, 
discontented, nervous and uncertain.

Private hospital records dated in September 1981 indicate 
that the veteran sustained a nasal injury when he was struck 
in the nose with a football.  A radiologic report showed an 
undisplaced fracture without depression involving nasal bones 
on both sides and no sign of fracture of the facial bones.  
The impression was pan sinusitis, no evidence of fracture.

VA outpatient records dated in June 1982 include a clinical 
impression of nasal polyps, allergic diathesis.  A January 
1983 VA allergy consultation report assessed polyps and 
seasonal allergic rhinitis (SAR).

VA hospitalized the veteran in March 1983 due to 
hyperventilation problems.  He denied delusions and 
hallucinations.  He was not placed on medications due to his 
claims of allergies to many medications.  Results of 
psychological tests administered in January 1978 suggested 
anxiety with hysterical features, sexual ambivalence and 
compensatory grandiosity and show an initial impression of 
conversion reaction.  The veteran was to be admitted for two 
weeks but left after one week and the final diagnosis was 
anxiety neurosis.  A VA mental hygiene consultation report 
dated the next day indicates that the veteran wanted to be 
hospitalized and placed on medication.  He reported audio and 
visual hallucinations and nightmares, denied psychotic 
symptoms and had increased anxiety and nightmares.  The 
diagnosis was questionable schizophrenia or hysterical 
psychosis.  

VA readmitted the veteran for hospitalization from March to 
April 1983 and noted his history of anxiety disorder with 
panic attacks.  He complained of increased anxiety, panic 
attacks, somatic complaints, fear of death and an inability 
to go into public places or be alone at home without his 
wife.  The veteran said his anxiety problems and panic 
attacks started in service while stationed in Vietnam.  He 
restricted his activities to staying in his cabin for fear of 
having a panic attack on the deck of the ship and also 
experienced generalized anxiety.  His original panic attacks 
included rapid heartbeat, tremor, diaphoresis, headaches, 
shortness of breath and an extreme fear of dying.  He abused 
alcohol heavily in service to reduce his anxiety.  The 
attacks became incapacitating.  Final diagnoses included 
panic disorder with agoraphobia and paranoid personality 
disorder.

In a June 1984 statement, Dr. Clifford said he first treated 
the veteran in December 1972 with a history of breathing 
difficulty.  The veteran had a history of a nasal fracture 
and nasal polypectomy.  Dr. Clifford noted that in January 
1973 the veteran underwent nasal surgery.  The veteran was 
seen once the next month and not again until October 1978 
when he complained of fluid behind his eardrum.  Dr. Clifford 
found recurring polyps and a right middle ear effusion.  In 
June 1979, a right acute otitis media was noted for which 
antibiotics were prescribed and, when seen in July 1979, the 
acute infection was gone, but the veteran had a middle ear 
effusion on that side.

An August 1985 VA otolarynologic examination report indicates 
that the veteran gave a history of nasal polyposis in service 
and had a polypectomy that created brief relief followed by 
recurrent nasal obstruction and underwent surgery again in 
1973 that brought brief relief.  Diagnoses included allergic 
diathesis including allergic rhinitis with subsequent 
development of nasal polyposis.  Some degree of chronic 
sinusitis, secondary to the obstructive phenomenon was also 
present.  The VA examiner noted that the veteran had both 
nasal mucocele, evidently in service, and post service, nasal 
polyps.  The VA special said that the veteran's basic 
underlying problem was an allergic diathesis, including 
allergic rhinitis with polyposis and probable subsequent 
sinusitis.

In September 1985, the RO granted service connection for 
nasal polyposis secondary to nasal allergy and awarded a 10 
percent disability evaluation.

Private community mental health center records, dated from 
November 1985 to December 1987, reflect the veteran's 
complaints of psychiatric problems that began in Vietnam in 
1970 while on combat duty.  Panic disorder and anxiety state 
were initially diagnosed. 

VA hospitalized the veteran in December 1985 but determined 
that a planned nasal polypectomy was unwarranted as he had 
undergone remarkable regression of his polyps with 
conservative management.  The final diagnosis was nasal 
polyposis.

VA hospitalized the veteran in January 1986 for complaints of 
increased hostility towards his family, increased 
irritability and not feeling in sync.  He had a 14-year 
history of panic attacks and depression with a history of 
alcohol abuse from 1969 to 1974 but had not used alcohol 
since that time.  The veteran had a past history of drug use 
but not at present and had no suicidal thoughts or gestures.  
The veteran's family history was significant for depression 
in his mother, two uncles, an aunt and his grandfather who 
committed suicide.  Final diagnoses included borderline 
personality disorder, history of depression and panic attacks 
and history of nasal polyps.  

In a lengthy April 1986 written statement, the veteran said 
he essentially had no mental difficulties prior to entering 
active service.  While in boot camp at Camp Nimitz, he was 
depressed, saw a psychiatrist twice and took prescribed 
medication.  He was assigned to the USS TALUGA, which he 
described as a floating gas station and it headed to the 
Asian coast.  The veteran was unhappy and began to drink 
alcohol excessively.  He said being in the Navy felt like 
imprisonment and he felt as if others were against him.  
While in Vietnam, he watched helicopters fly in with 
critically injured soldiers and the exchange of gunfire at 
night and repaired damaged machinery on shore.  He 
experienced sleep difficulties.  On returning to the United 
States, he had recurring homicidal thoughts.

Bipolar affective disorder was the closing diagnosis on a 
private community mental health center record dated in 
December 1987.  

A September 1989 VA ENT outpatient consultation record 
indicates that the veteran was seen with complaints of 
recurrent serous otitis and a two-week history of right ear 
fullness.  Examination revealed left ear tympanic membrane 
within normal limits and mobile and right ear tympanic 
membrane retracted, dull, nonmobile.  The record also 
indicates nasopharynx-machido with polyps and Eustachian tube 
within normal limits, bilaterally.  The impression was 
chronic otitis media, retracted tympanic membrane and 
Eustachian tube dysfunction (ETD).

According to a February 1991 VA ENT treatment record, the 
veteran had a history of nasal polyps and was status post 
three polypectomies.  He complained of fluid retention in his 
right ear.  The clinical impression was ETD/chronic rhinitis.

The RO received the veteran's claim for an increased rating 
for his service-connected nasal disability in July 1991.  

VA examined the veteran in December 1991.  According to the 
examination report, there was increased effusion in the right 
ear and, in the left ear, there was increased mild retraction 
(? writing illegible).  The examiner checked yes to noting a 
hearing loss.  Audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
5
25
15
LEFT

10
10
       
10
15

Speech recognition was 100 percent in the veteran's right ear 
and 96 percent in his left ear.  The audiologist said that 
the veteran exhibited a very mild conductive hearing loss in 
the right ear and normal hearing his left ear.  The diagnoses 
included Eustachian tube dysfunction and sino nasal 
polyposis.

A December 1991 VA psychiatric examination report reflects an 
Axis I diagnosis of PTSD, mild, based on panic attacks for a 
long time, high anxiety, low frustration tolerance, guilt 
feeling, survivor guilt, nightmares and flashbacks.  The 
examiner said most of the veteran's traumatic events were not 
as much of Vietnam as were of his childhood and his family 
history of depression and coming suicide.  The veteran's 
experience in Vietnam might have triggered his PTSD syndrome.  
Other Axis I diagnoses included schizophrenia, paranoid type 
and major depression.

An August 1992 VA examination report indicates that audiogram 
findings showed the veteran exhibited normal hearing, 
bilaterally, with the right ear at the lower limits of 
normal.  The veteran reported constant tinnitus, bilaterally.  
The VA examiner said the veteran's tinnitus might be related 
to chronic sinusitis.  Further, the examiner said it was 
possible that the veteran's Eustachian type dysfunction was 
related to the nasal polyposis, sinusitis problem the veteran 
experienced.  Diagnoses included nasal polyposis/chronic 
sinusitis, tinnitus and ETD.

In an October 1992 rating action, the RO granted service 
connection for tinnitus as secondary to the veteran's nasal 
condition.  His disability was recharacterized as nasal 
polyposis secondary to nasal allergy with tinnitus and the 10 
percent disability evaluation was continued.

In December 1992, a VA ENT physician opined that the 
veteran's Eustachian tube dysfunction could be related to his 
service-connected rhinitis and nasal polyposis.

In a December 1992 rating decision, the RO granted service 
connection for Eustachian tube dysfunction.  The veteran's 
service-connected disability was recharacterized as nasal 
polyps secondary to nasal allergy with tinnitus and bilateral 
Eustachian tube dysfunction and the 10 percent disability 
evaluation continued.

In a January 1993 (and earlier March 1992) statement, the 
veteran maintained that service connection was warranted for 
scar tissue in his nose and for hearing loss and ear 
infections that resulted from Eustachian tube dysfunction.

A March 1993 VA PCT Evaluation Report, prepared by a 
psychology intern, reflects a diagnosis of PTSD, panic 
attacks and personality disorder.

A March 1994 VA audiogram record indicates that the veteran 
reported fluid in his ear and a past history of right ear 
infection.  Test results showed hearing sensitivity within 
normal limits in the veteran's left ear and mild to moderate 
conductive hearing loss in the right ear.  Word recognition 
was excellent. 

According to a May 1994 VA mental hygiene clinic record, the 
veteran wanted to taper off his medication because he was 
concerned about tardive dyskinesia.  The assessment was 
personality disorder and borderline personality disorder. 

VA hospitalized the veteran in July 1994 because he wanted to 
have his medication changed.  He developed tardive dyskinesia 
and tapered off the medication, but experienced a return of 
paranoid thoughts that reached delusional severity.  
Examination findings at admission revealed his ears and nose 
were atraumatic, his nose clear and throat not erythematous.  
The Axis I diagnosis was delusion disorder with a need to 
rule out PTSD.

A November 1994 VA outpatient psychiatric record shows that 
the veteran had no evidence of psychosis and was treated with 
prescribed medication.  The assessment was schizoaffective 
disorder, stable.

A February 1995 VA outpatient record indicates that the 
veteran was seen with complaints of right ear fluid and 
observed to have right ear patchy areas with minimal evidence 
of hypervaricosity.  The assessment was right ear ETD and 
there was no evidence of infection.

A March 1995 VA audiogram report indicates that the veteran 
gave a three-month history of right ear infections, with 
tinnitus.  Pure tone testing showed a mild flat sensorineural 
hearing loss in the right ear

An April 1995 VA audiogram report indicates that the veteran 
was agitated with the last audiogram and admitted to 
providing inaccurate and uncooperative responses.  Current 
test results revealed hearing within normal limits in his 
left ear and mild conductive hearing loss in the right ear 
with flat tympanic membrane.  There was a repeated history of 
right ear infections.

An August 1995 VA ENT examination report includes the 
veteran's complaints of runny nose, bilateral progressive 
hearing loss and bilateral tinnitus.  He had sinus surgery in 
1973 and a nasal polypectomy in 1981.  Examination findings 
indicate that the veteran's right tympanic membrane had 
evidence of fluid behind the drums with no evidence of 
infection.  On the left, the drum was stiff, moved poorly 
with pneumatic otoscopy, that was consistent with ETD.  The 
nasal cavity was clear.  There was a narrow nasal cleft, 
bilaterally.  Direct examination of the middle meatus and 
middle turbinate and the posterior aspect of the nasal cavity 
could not be accomplished in the office.  The oral cavity and 
pharynx were clear.  Audiologic examination revealed 
conductive bilateral hearing loss with normal sensory neural 
hearing, bilaterally.  The impression was sino nasal 
polyposis, by history.  Current status of the disease could 
not be determined without obtaining a computed tomography 
(CT) of the veteran's paranasal sinuses.  Eustachian tube 
dysfunction was also diagnosed with subsequent right-sided 
otitis media and left sided increased stiffness of the sound 
conducting system, resulting in conductive hearing loss, 
bilaterally.  

August 1995 VA audiogram findings, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
25
25
LEFT
30
20
15
       
25
15

Speech recognition on the Maryland CNC word list was 98 
percent in the veteran's right and left ears.  A mild 
conductive hearing loss, bilaterally, but worse in the right 
ear, was noted.

A September 1995 VA CT report included an impression of 
septal deviation to the left with hypertrophied nasal 
turbinates.  There were hypoplastic maxillary sinuses, 
otherwise unremarkable.  The veteran was described as 
uncooperative and the study somewhat limited and suboptimal.

The veteran was seen in the VA ENT clinic in October 1995.  
His right tympanic membrane was intact, but flat, with 
increased middle ear effusion and mild conductive hearing 
loss.  In the left ear, his tympanic membrane was intact with 
questionable middle ear effusion.  His nose was clear and the 
impression was bilateral middle ear effusion.

In an October 1995 Addendum to the August 1995 VA ENT report, 
the examiner noted that, per CT report, there was no evidence 
of active polyposis.

In August 1996, the RO characterized the veteran's service-
connected disabilities as nasal polyps secondary to nasal 
allergy, assigned a 10 percent rating and Eustachian tube 
dysfunction with conductive bilateral hearing loss and 
tinnitus due to history of fluid buildup behind the ear 
drums, and assigned a noncompensable evaluation.

According to an August 1996 VA outpatient psychiatric record, 
a review of the veteran's medication revealed that he 
experienced tardive dyskinesia with a low dose of 
psychotropic medication that did not completely control his 
violent thoughts.  The assessment was delusion, the disorder 
was exacerbated.  PTSD was described as stable and his panic 
disorder was in remission.

In a March 1997 letter to the veteran, the RO requested that 
he provide the specifics of his stressful events in service 
that caused his PTSD.  The RO asked the veteran provide the 
who, what, where and when of the event(s).  

In an April 1997 letter to the RO, the veteran said he 
believed he had supplied all the evidence that supported his 
claim (for service connection for PTSD).  The veteran said he 
had sent a hand written letter of how and why things had 
affected him in service, but did not indicate the letter's 
date.

An April 1997, evidently private, medical record includes 
diagnoses of delusional disorder, persecutory type, PTSD and 
panic disorder.
 
In a February 1998 response to the RO's request for 
information regarding the veteran's alleged stressors, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly known as the U.S. Army and Joint 
Services Environmental Support Group) provided a history of 
the USS TALUGA that described activities that occurred during 
the veteran's tour of duty aboard ship.  It was noted that 
members aboard the TALUGA transported and delivered bulk fuel 
products to ships operating in support of Operation "Market 
Time".  They also delivered mail, fleet freight, personnel, 
water, ammunition and provisions.  It was further noted that 
the history did not mention that the ship was directly 
involved in combat.  

Findings of a May 1998 VA audiogram, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
20
25
LEFT
25
20
10
       
25
25

The average pure tone threshold, in decibels, in the 
veteran's right ear was 24 and in his left ear was 20.  
Speech recognition on the Maryland CNC word list was 96 
percent in the veteran's right ear and 94 percent in his left 
ear.  The veteran reported bilateral constant tinnitus.  Mild 
mixed hearing loss, bilaterally, worse in the right ear was 
noted.

According to a June 1998 VA ENT examination report, the 
veteran had a history of conductive hearing loss, chronic 
sinusitis and nasal polyps.  He complained of decreased 
hearing, bilaterally and had a history of nasal drainage but 
medication helped.  Nasal symptoms included bilateral nasal 
obstruction that was constant with decreased sense of smell.  
There was no purulent discharge, the veteran had a history of 
fluid in the middle ears and was status post myringotomy and 
tubes in past.  There was increased mouth breathing.  
Regarding chronic sinusitis, there was no pain and the 
veteran described intermittent frontal headaches.  As to the 
veteran's ears, his tympanic membranes were intact with 
increased fluid present, bilaterally, and audio-conductive 
hearing loss was consistent with fluid.  There was a 50 
percent nasal obstruction, no sinusitis tenderness or 
purulent discharge.  There was moderate nasal crusting.  
There was no stenosis of the larynx and no facial 
disfigurement.  

Further, the VA specialist indicated that the veteran's 
disease primarily involved or originated from the nose.  
There were no nasal polyps visible on clinical examination 
and no evidence of chronic sinusitis.  A CT of the 
sinuses/nasal cavity was needed to make that determination as 
well as nasal scarring.  The VA examiner noted that a 
September 1995 CT showed no evidence of either.  There was 
increased/positive diagnosis of allergic new allergic 
rhinitis, bilateral serious otitis media with associated mild 
conductive hearing loss, bilateral subjective tinnitus that 
may be related to middle ear fluid and conductive hearing 
loss.  There was no suppurative process present.  
Additionally, the VA specialist said the veteran's ear 
disease was unlikely to cause or worsen other problems and 
there was no evidence of sinusitis.  

In a June 1998 VA PTSD examination report, the examiner noted 
the veteran's varying psychiatric diagnoses and that his VA 
treating physician's current working diagnosis was delusional 
disorder, panic disorder with agoraphobia and alcohol 
dependence in remission.  The veteran described problems with 
childhood development at age eight after an uncle committed 
suicide and experienced high anxiety that was treated without 
medications.  After enlisting in service, the veteran was 
assigned to a ship that was sent to the Pacific Theater and 
had panic attacks and agoraphobic symptoms on active duty on 
the ship.  He received psychiatric treatment at the time.  
Prior to that, during basic training, he was hospitalized for 
panic attacks.  The veteran denied being in combat in service 
and said his life was not physically threatened, although he 
felt it was on occasion.  He described an episode on the ship 
when he talked with a man who had an amputation and later 
died of a blood clot and said the episode bothered him 
greatly.  The veteran had dreams of explosions and fights and 
got very anxious when he heard helicopters or loud airplanes.  
The veteran said he was discharged mainly due to his anxiety 
condition, started to drink heavily and had paranoid thoughts 
in approximately 1975.  The veteran worked for about three 
years and was placed on sick leave due to paranoid and 
psychotic symptoms.  He was repeatedly hospitalized for 
paranoid symptoms and variously diagnosed with schizophrenia, 
schizoaffective disorder and bipolar disorder.  

Additionally, the VA examiner noted that the veteran was 
hospitalized by VA in September 1997 for adjustment of 
medications to control his delusional disorder and the 
discharge summary did not document evidence to support a 
diagnosis of PTSD.  The Axis I diagnoses were delusional 
disorder, panic disorder with agoraphobia and history of 
alcohol dependence in remission.  The VA examiner observed 
that while the veteran reported several symptoms that could 
be characterized as PTSD symptoms, including nightmares, 
avoidance of war stimuli, decreased interest in outside 
activities, feeling detached from others, problems with 
sleep, anger, concentration and hypervigilance, these 
symptoms were also consistent with diagnoses of delusional 
disorder and panic disorder.  In addition, the VA physician 
commented that the veteran's claims file did not document any 
significant combat-related trauma that would meet the 
criteria for PTSD, nor did the veteran present any 
information during the examination to meet the criteria.  
While the veteran reported anxiety as a child, after his 
uncle's suicide, had an increase in his symptoms in service 
and talked with a man who leg was amputated, those 
experiences did not seem to be outside the range of normal 
human experience and would not be markedly distressing to 
most people.  There was also no significant personal or 
combat trauma history at all noted in the record.  In the VA 
examiner's opinion, the criteria for PTSD were not met and 
the veteran's psychiatric symptoms were explained by 
diagnoses of delusional disorder and panic disorder with 
agoraphobia.

A June 1999 VA CT report of the veteran's paranasal sinuses 
showed hypoplasia of the bilateral maxillary sinuses with 
compensatory hyperplasia of the ethmoid sinuses.  Concha 
bullosa changes were seen in the right middle turbinate 
predominantly, a nasal septal deviation was reported.  
(Concha bullosa is cystic distention of the middle nasal 
concha, sometimes seen in chronic rhinitis. DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 364 (28th ed. 1994). There was 
no evidence for frank inflammatory process.  

In November 1999, the RO characterized the veteran's service-
connected disabilities as nasal polyps secondary to nasal 
allergy, assigned a 10 percent disability rating, tinnitus, 
assigned a 10 percent rating and Eustachian tube dysfunction 
with otitis media and bilateral conductive hearing loss, 
assigned a noncompensable disability evaluation.

I.  Analysis

A. Service Connection

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of psychoses in service, 
its incurrence coincident with service will be presumed if it 
was manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 West (1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id. 

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  In 
addition, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As with claims for direct service connection, however, claims 
for secondary service connection must be well grounded.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

1. Service Connection for Nasal Scars, Sinusitis and 
Headaches

The veteran has contended that service connection should be 
granted for nasal scars, sinusitis and headaches.  While in 
February 1971, the veteran complained of chronic sinusitis, 
the record demonstrates that nasal scars, sinusitis and a 
headache disorder were not diagnosed in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had nasal scars.  Although sinusitis was 
diagnosed during a 1985 VA examination, there is no current 
diagnosis of sinusitis or headaches.  In fact, in June 1998, 
the VA ENT specialist said there was no evidence of chronic 
sinusitis and, upon review of the 1995 CT scan, said nasal 
scarring and sinusitis were not evident.  While the veteran 
complained of intermittent frontal headaches at the June 1998 
VA ENT examination, headaches were not among the diagnosed 
disorders.  Furthermore, the recent VA examiner did not 
indicate that the veteran's service-connected nasal polyps or 
Eustachian tube disabilities had caused the claimed 
disabilities and, in fact, opined that the veteran's ear 
disease was unlikely to cause/worsen other problems.  
Additionally, the veteran has submitted no evidence to show 
that he currently has nasal scarring, headaches or sinusitis.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has a headache disorder, 
nasal scarring or sinusitis has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  The evidence now 
of record fails to show that the veteran currently has a 
headache disorder, sinusitis or nasal scarring.  Thus, these 
claims may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. § 3.303.  Since the claims are 
not well grounded, they must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

2. Service Connection for Post-Traumatic Stress Disorder

Service medical records show treatment for exhaustion but are 
entirely negative for complaints or treatment of a 
psychiatric disorder.  A psychiatric disorder is not shown 
until many years after service discharge, and neither the 
nervous condition, initially diagnosed in the early 1970s, 
nor the anxiety neurosis diagnosed in the mid 1980s, have 
been attributed by examining physicians to the veteran's 
period of active duty.  The record suggests that delusional 
and panic disorders found in the 1990s are associated with 
the veteran personality difficulties.  In fact, in June 1998, 
a VA examiner opined that the veteran's symptoms were 
consistent with delusional and panic disorders and that the 
veteran reported childhood anxiety after his uncle's suicide.  
In any case, a chronic psychiatric disorder, other than PTSD, 
has not been shown to be related to service or any incident 
of service origin.  

Further, in order to establish service connection for PTSD, 
there must be medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997). 

Where a claimant has engaged in combat with the enemy and the 
claimed stressors are related to such combat, his testimony 
concerning his stressors must be accepted as conclusive 
provided that it is satisfactory, that is, credible, and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f).

However, where the veteran did not serve in combat or the 
stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Manual M21-1, 
Part VI, 7.46(e)-(f) (1995); West v. Brown, 7 Vet. App. 70 
(1994).  Moreover, mere service in a combat zone does not 
support a diagnosis of posttraumatic stress disorder.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has asserted that he served in Vietnam and has 
variously indicated that he was in combat, although in June 
1998, he denied serving in combat.  In any event, while the 
veteran's military personnel records confirm that he served 
in Vietnam, there is no support for the allegation that the 
veteran was in combat.  There is no reference to combat duty, 
per se.  For example, the veteran's Report of Discharge (DD 
Form 214) shows that his decorations include the National 
Defense Service Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal w/device, but there are no awards for actual 
combat or for valor in combat, and his records show that his 
duties in Vietnam involved those of a transmission equipment 
assembler and mess cook (aboard ship).  In these 
circumstances, the veteran's assertions regarding his 
stressors are insufficient, standing alone, to establish that 
they actually occurred.  Cohen v. Brown, 10 Vet. App. at 147; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Court of Veterans Claims found that a veteran must accept 
some responsibility toward verification of the alleged 
stressors and stated that the requirement to provide the 
requested names, dates and places concerning a stressor 
during active military service does "not place an impossible 
or onerous task on [the veteran].  The duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App.  at 
193.  The veteran has been provided several opportunities to 
present the details of his alleged Vietnam stressors and 
failed to do so. 

Further, the Board notes that VA recently revised the 
criteria for diagnosing and evaluating mental disorders.  The 
revisions became effective November 7, 1996.  61 Fed. Reg. 
52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV).  61 Fed. Reg. 
52, 700 (1996) (codified at 38 C.F.R. § 4.125 (1999)).  
Although DSM-IV changes the requirements for establishing the 
sufficiency of a stressor for purposes of diagnosing PTSD, it 
bears emphasis that there must also be evidence establishing 
the occurrence of the stressor or stressors alleged by the 
veteran.  Cohen v. Brown, 10 Vet. App. at 142.  

The veteran has contended that service connection should be 
granted for PTSD.  Although the evidence shows that the 
veteran was diagnosed with PTSD, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects there was no psychiatric 
abnormality reported on separation from service and the first 
post service evidence of record of PTSD is from the early 
1990s, nearly twenty years after the veteran's separation 
from service. 

Moreover, the record demonstrates that in June 1998, a VA 
examiner who reviewed the claims file and medical data found 
no evidence to support a primary diagnosis of PTSD related to 
active military service.  In fact, the veteran denied being 
in combat in Vietnam and there was no showing that he had 
PTSD.  The VA physician noted that the veteran's reported 
symptoms of nightmares, avoidance of war stimuli, decreased 
interest in outside activities, feeling detached from others 
and problems with sleep, anger, concentration and 
hypervigilance were also consistent with diagnoses of 
delusional and panic disorders. 

Even assuming, arguendo, that the veteran has a current 
diagnosis of PTSD, there is no evidence of the occurrence of 
an inservice verified stressor or stressors as he alleged.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. at 
142.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. at 393-94.  Here, the veteran has not submitted 
any medical opinion or other medical evidence that supports 
his claim.  The evidence now of record fails to show that the 
veteran has PTSD related to active military service.  Thus, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.  Since the claim 
is not well grounded, it must be denied.  See Edenfield v. 
Brown, 8 Vet. App. at 390.

B. Increased Rating

The veteran's claims for an increased evaluation for nasal 
polyps secondary to nasal allergy and a compensable 
evaluation for Eustachian tube dysfunction with otitis media 
and bilateral conductive hearing loss are plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  To that 
end, as noted above, the Board remanded the veteran's claims 
in January 1995 and December 1996 to afford him the 
opportunity to undergo further VA examination and to submit 
additional medical evidence in support of his claims.  The 
examination reports and additional evidence is associated 
with the claims file, the Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claims and no further assistance to the veteran with respect 
to these claims is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected nasal and Eustachian tube disabilities, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous. 38 C.F.R. § 4.20.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

1. Increased Rating for Nasal Polyps Secondary to Nasal 
Allergy

During the pendency of the veteran's appeal, the regulations 
for evaluating respiratory disorders were revised, effective 
October 7, 1996 and included revision of the rating criteria 
for nasal disorders.  61 Fed. Reg. 46720 (1996) (codified at 
38 C.F.R. § 4.97).  Diagnostic Code 6501 was discontinued and 
replaced by Diagnostic Codes 6522, 6523, and 6524.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative process has been 
concluded, the version most favorable to appellant should 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the changes were 
made.

As such, the Board will review the veteran's disabilities 
under the old and new criteria.  The Board notes that the RO 
evaluated the veteran's claim under the old regulations in 
making its rating decision dated July 1991.  The November 
1991 statement of the case and the December 1992 and August 
1996 supplemental statements of the case evaluated the 
veteran's claim under the old regulations.  In November 1999, 
the RO issued a supplemental statement of the case that 
evaluated the veteran's claim using the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected nasal polyps secondary to 
nasal allergy was originally rated under Diagnostic Codes 
6820-6502 as the symptomatology and localization were closely 
analogous to that of benign neoplasms of the respiratory 
system.  38 C.F.R. § 4.97, Diagnostic Codes 6820 and 6502.  
In August 1996, the RO applied Diagnostic Code 6599-6501 to 
his nasal disability and, in November 1999, the RO applied 
Diagnostic Code 6599-6522.

Under the old criteria in effect prior to October 7,1996, a 
10 percent evaluation under Diagnostic Code 6502 contemplated 
symptomatology consistent with traumatic deflection of the 
nasal septum with marked interference with breathing space.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  A disability 
rating greater than 10 percent was not available under 
Diagnostic Code 6502 in effect prior to October 7, 1996.  Id.

Further, under the criteria in effect prior to October 7, 
1996, Diagnostic Code 6501 allowed a 10 percent rating for 
symptomatology consistent with chronic atrophic rhinitis with 
definite atrophy of intranasal structure and moderate 
secretion.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  A 
30 percent evaluation contemplated moderate crusting and 
ozena with atrophic changes.  Id.  With massive crusting and 
marked ozena, with anosmia, a 50 percent evaluation was for 
application.  Id.  (Ozena is an atrophic rhinitis marked by a 
thick mucopurulent discharge, mucosal crusting, and fetor, 
often associated with the presence of Klebsiella pneumoniae 
subsp. ozaenae.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1211 (28th ed. 1994).)  Anosmia is the absence of the sense 
of smell.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 89 (28th 
ed. 1994).  Diagnostic Code 6501 as in effect prior to 
October 7, 1996, did not contain criteria for a 
noncompensable evaluation.

Under the new regulations, effective October 7, 1996, 
traumatic deviated septum with 50 percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side was provided a maximum 10 percent schedular evaluation. 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).  For a higher 
rating, deviated septum may be rated by analogy under 38 
C.F.R. § 4.20 with either sinusitis or rhinitis.

Further, effective October 7, 1996, Diagnostic Code 6522 was 
added to the rating schedule, providing criteria for the 
evaluation of allergic or vasomotor rhinitis.  A 30 percent 
evaluation is for application with polyps, while a 10 percent 
evaluation is warranted without polyps but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (effective October 7, 1996)

The maximum evaluation for bacterial rhinitis is 50 percent. 
38 C.F.R. § 4.97, Diagnostic Code 6523 (1999).  A 100 percent 
evaluation may be awarded for Wegener's granulomatosis, 
lethal midline granuloma. 38 C.F.R. § 4.97, Diagnostic Code 
6524 (1999).  Other types of granulomatous infection are 
evaluated as 20 percent disabling.  Id.

After a careful review of the evidence of record and both the 
new and old regulations, the Board finds that the old 
criteria for rating the veteran's nasal disability is more 
favorable to the veteran.  

The June 1998 VA ENT examination demonstrated that 
allergic/new allergic rhinitis is present.  The examination 
report also established that moderate crusting has been 
demonstrated and a 50 percent nasal obstruction and that the 
veteran complained of constant and decreased sense of smell 
and frontal headaches.  Under these circumstances, the Board 
finds that the old regulations, that were effective prior to 
October 7, 1996, are more favorable to the veteran.  The 
presence of at least moderate crusting is sufficient to 
conclude that the findings more nearly approximate the 
criteria for a 30 percent evaluation for atrophic rhinitis.  
However, in the absence of massive crusting and marked ozena, 
with anosmia, there is no basis on which a 50 percent 
evaluation may be assigned.  With resolution of the doubt in 
the veteran's favor, the Board finds that the veteran's 
manifestations of nasal polyps secondary to nasal allergy 
more nearly approximates the criteria required for the 30 
percent evaluation.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 5201 (1996).

The Board also notes that the evidence does not support an 
evaluation higher than 30 percent.  There is no evidence of 
massive crusting and marked ozena, with anosmia under the old 
regulations nor is there current evidence of nasal polyps.  
Under the new criteria, a higher evaluation could be awarded 
for Wegener's granulomatosis; however, the veteran is not 
service-connected for Wegener's granulomatosis, and there is 
no medical evidence to suggest the presence of this disorder.  

2. Compensable Rating for Eustachian Tube Dysfunction with 
Otitis Media and Bilateral Conductive Hearing Loss

The criteria for evaluation of diseases of the ear were 
amended during the pendency of the veteran's appeal, 
effective June 10, 1999.  See 64 Fed. Reg. 25,210 (May 11, 
1999).   The new regulations were codified at 38 C.F.R. §§ 
4.85-4.87 (1999)

The veteran's Eustachian tube dysfunction with otitis media 
and bilateral conductive hearing loss is rated analogous to 
Diagnostic Code 6201, for otitis media. 

Under the old criteria in effect prior to June 10, 1999, for 
Diagnostic Code 6200, a 10 percent disability evaluation, 
that was the maximum allowed, was awarded for chronic 
suppurative otitis media, during the continuance of the 
suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998).  Any rating was to be combined with ratings for loss 
of hearing.  Id.  

Under Diagnostic Code 6201, if the veteran presented with 
chronic catarrhal otitis media, a compensable disability 
evaluation could be awarded according to the veteran's 
hearing loss, if any.  See 38 C.F.R. § 4.87a, Diagnostic Code 
6201 (1998).  (Catarrh is inflammation of a mucous membrane 
with a free discharge; especially such inflammation of the 
air passages of the head and throat.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 278 (28th ed. 1994). 

Under the new criteria, effective June 10, 1999, a 10 percent 
disability evaluation, the maximum allowed, is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  
Evaluations of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be done separately.  

Under Diagnostic Code 6201, if the veteran presents with 
chronic nonsuppurative otitis media with effusion (serous 
otitis media), a compensable disability rating may be 
awarded, based on the veteran's hearing loss, if any.  
38 C.F.R. § 4.87, Diagnostic Code 6201 (1999).

The Board has compared both the old version of 38 C.F.R. § 
4.87a, Diagnostic Codes 6200 and 6201 (1998), and the new 
versions of the regulation under 64 Fed. Reg. 25,202-25,210 
(1999), codified at 38 C.F.R. § 4.87, Diagnostic Codes 6200 
and 6201 (1999).  Although the regulations were rephrased, 
the elements to be considered in determining the degree of 
disability have not been changed to such an extent as to 
affect the outcome of the current claim.

The RO has assigned a noncompensable evaluation for 
Eustachian tube dysfunction with bilateral conductive hearing 
loss and otitis media. 

The most recent medical evidence, from the June 1998 VA ENT 
examination reveals that the veteran was diagnosed with 
bilateral serous otitis media but there was no suppurative 
process present.  Furthermore, his tympanic membranes were 
intact, with fluid present, bilaterally.

The Board thus finds that a preponderance of the evidence 
reflects that the veteran's otitis media is not suppurative 
and a higher rating is not available under both the old and 
new criteria for Diagnostic Code 6201, given, as noted above, 
that there is no current evidence of suppurative otitis 
media, or evidence of otitis media, either catarrhal or with 
effusion.  See 38 C.F.R. §§ 4.87a and 4.87, Diagnostic Code 
6201, effective prior to and after June 10, 1999. 

Furthermore, even if the veteran's bilateral conductive 
hearing loss is rated, pursuant to Diagnostic Code 6201, a 
compensable rating is not warranted.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6201.

The veteran's statements regarding the effect that the 
service-connected bilateral hearing has had on his life have 
been noted.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App.  345, 349 
(1992). 

Effective June 10, 1999, certain regulatory changes were also 
made to the criteria for evaluating audiological 
disabilities.  See 64 Fed. Reg. 25202-25210 (1999) codified 
at 38 C.F.R. §§ 4.85-4.87 (1999).  See Karnas; Rhodan, supra.

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86 (1999).  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  The veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment, with pure tone 
thresholds at each of the four specified frequencies at 55 
decibels or more or where the pure tone thresholds are 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  Neither hearing loss pattern is evident in the 
current case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (effective prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (effective June 10, 
1999).  In situations where service connection has been 
granted for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, a maximum 
10 percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  See 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.87, 4.87, Table VII, Diagnostic 
Codes 6100, 6101 (prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (effective June 10, 1999).

According to the August 1995 VA audiogram findings, there was 
a pure tone average of 25 with a speech recognition ability 
of 98 percent in the veteran 's right ear and 18 decibels 
with a speech recognition ability of 98 percent in his left 
ear.  Such findings correspond to Level I hearing in the 
veteran's service-connected left ear and Level I hearing in 
his service connected right ear and are commensurate with 
noncompensable a disability evaluation

According to the May 1998 VA audiogram findings, there was a 
pure tone average of 20 decibels with a speech recognition 
ability of 94 percent in the veteran's left ear and 24 
decibels with a speech recognition ability of 96 percent in 
his right ear.  Such findings correspond to Level I hearing 
in the veteran's service-connected left ear and Level I 
hearing in his service connected right ear and are 
commensurate with noncompensable evaluation.  38 C.F.R. 
§ 6100 (1998).

Based upon this evidence, a rating in excess of the 0 percent 
assigned is not warranted under the rating criteria in effect 
prior to and after June 10, 1999.  See Table VII, 38 C.F.R. 
§ 4.85, prior to June 10, 1999 and 38 C.F.R. §§ 4.85-4.87, 
effective June 10, 1999.

In sum, the Board finds that the preponderance of the 
evidence is against a compensable rating for the veteran's 
service-connected Eustachian tube dysfunction with conductive 
bilateral hearing loss and otitis media. As indicated above, 
nonsuppurative otitis media is rated under Diagnostic Code 
6201, based on rate of loss of hearing.

In this case, although the veteran reported fluid in his 
ears, the VA examiner stated, in June 1998, that there was 
increased fluid, bilaterally, but there was no report of 
infection.  The VA ENT specialist also said there was no 
evidence of a suppurative process associated with his otitis 
media.  Thus, a compensable rating of his disability under 
Diagnostic Code 6200 is clearly unsupported by the evidence 
of record.

The evidence of record does not support a compensable rating 
for the veteran's service-connected otitis media under 
Diagnostic Code 6201.  Under VA schedular standards, the test 
results reported from the August 1995 and May 1998 VA 
audiological evaluations reveal that his hearing acuity is at 
Level I, bilaterally. Level I hearing in both ears warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, entitlement to a rating greater than the 
currently assigned 0 percent for his otitis media based on 
rate of loss of hearing is not established under the rating 
criteria.  To be assigned a higher evaluation under VA 
schedular standards, the average pure tone thresholds and/or 
speech recognition scores would have to reflect more 
significantly impaired hearing than is evident in the most 
recent audiometric examination. 

Thus, the preponderance of the evidence is against the 
veteran's claim for a compensable rating under the rating 
criteria for Eustachian tube dysfunction with conductive 
bilateral hearing loss and otitis media.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.87a, Diagnostic Codes 
6100, 6200, 6201 (1998), effective prior to June 10, 1998; 
38 C.F.R. § 4.87, Diagnostic Codes 6100, 6200, 6201 (1999), 
effective June 10, 1999.  

Higher evaluations for ear disabilities are available, 
however, many of the other ear disabilities are rated 
according to loss of hearing.  See 38 C.F.R. § 4.87a, 
Diagnostic Codes 6202, 6203 (1998).  This would not assist 
the veteran, as his hearing loss has been found to be 
noncompensable.  The veteran does have not a perforated 
tympanic membrane but, nevertheless, the rating schedule 
evaluates this disability as noncompensable.  38 C.F.R. § 
4.87a, Diagnostic Code 6211, prior to June 10, 1999; 
38 C.F.R. § 4.87, Diagnostic Code 6211, effective June 10, 
1999.  Accordingly, the Board concludes that the evidence 
does not support a compensable evaluation for Eustachian tube 
dysfunction with bilateral conductive hearing loss and 
chronic otitis media. Therefore, an increased evaluation is 
not warranted and the benefit sought on appeal must be 
denied. 

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).












ORDER

Service connection is denied for nasal scars.

Service connection is denied for sinusitis.

Service connection is denied for headaches

Service connection is denied for post-traumatic stress 
disorder.

An increased rating to 30 percent for nasal polyps secondary 
to nasal allergy is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

An increased (compensable) rating is denied for Eustachian 
tube dysfunction with otitis media and bilateral conductive 
hearing loss. 




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 17 -


- 35 -


